Case 0:20-cv-61944-WPD Document 33 Entered on FLSD Docket 01/06/2021 Page 1 of 15




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                  CASE NO.: 20-61944-CIV-DIMITROULEAS/SNOW

   RAW LIFE ORGANICS LLC,
   a Florida Limited Liability Company,

               Plaintiff,

   v.

   SBL, LLC d/b/a GLOBAL CANNABINOIDS,
   a Nevada Limited Liability Company,

               Defendant.
   ___________________________________________/

                            REPORT AND RECOMMENDATION

         THIS CAUSE is before the Court on Defendant SBL, LLC d/b/a Global

   Cannabinoids’ (“Defendant”) Motion to Compel Arbitration and to Stay Proceedings

   (ECF No. 16), filed on November 5, 2020. The Honorable William P. Dimitrouleas

   referred the aforementioned Motion to the undersigned for appropriate disposition

   or Report and Recommendation. (ECF No. 18) The Motion is now ripe for review.

                                   I. BAKGROUND

         As alleged by Raw Life Organics LLC (“Plaintiff”) in both their original

   Complaint (ECF No. 1) and Amended Complaint (ECF No. 12), on or about

   September 19, 2019, Defendant entered into a contract with Green Waves Global

   LLC (“Green Waves”) for certain products to be manufactured by Defendant for

   Green Waves. (ECF Nos. 1 at ¶ 14; 1-1; 12 at ¶ 18) Green Waves subsequently was
Case 0:20-cv-61944-WPD Document 33 Entered on FLSD Docket 01/06/2021 Page 2 of 15




   acquired by and absorbed into Plaintiff and as a result Plaintiff succeeded to Green

   Waves’ interest in its agreement with Defendant. (ECF Nos. 1 at ¶17; 12 at ¶ 21)

         On or about September 24, 2020, Plaintiff commenced the instant litigation

   against Defendant for failure to perform under the agreement, alleging claims for

   breach of the implied duty of good faith and fair dealing, breach of contract, fraud in

   the inducement and breach of fiduciary duty. (ECF No. 1)            Plaintiff filed an

   Amended Complaint on October 22, 2020, adding claims for rescission and

   declaratory judgment and alleging that the terms and conditions to which the

   contract purportedly was subject were neither communicated nor agreed to by

   either Plaintiff’s predecessor Green Waves or by Plaintiff itself. (ECF No. 12 at 10)

         The terms and conditions, to which the agreement between the parties

   purportedly is subject, contains a mandatory arbitration provision which states that

   “[a]ny dispute arising under or relating to these Terms or your purchase of our

   products shall be settled exclusively and finally by binding arbitration.” (ECF No. 1-

   1 at ¶ 10; ECF No. 12-4 at ¶ 10) The arbitration provision in its entirety states as

   follows:

                10.    Arbitration.

                 (a)   Nature of the Dispute. Any dispute arising under or
         relating to these Terms or your purchase of our products shall be
         settled exclusively and finally by binding arbitration. Either party may
         notify (an “Arbitration Notice”) the other of its desire to submit the
         dispute to arbitration pursuant to this Section 10. It is specifically
         understood and agreed that any dispute may be submitted to
         arbitration irrespective of the magnitude thereof, the amount in
         controversy or whether such dispute would otherwise be considered
         justifiable or ripe for resolution by a court.




                                             2
Case 0:20-cv-61944-WPD Document 33 Entered on FLSD Docket 01/06/2021 Page 3 of 15




                (b)   Rules of Arbitration. The arbitration shall be conducted in
         accordance with the Rules of JAG (the “JAG Rules”), except to the
         extent that the JAG Rules conflict with the provisions of this Section
         10, in which event the provisions of this Section 10 shall control.

               (c)     Arbitration Procedure. The arbitral tribunal shall consist
         of one arbitrator agreed upon by the parties to the dispute, or if the
         parties fail to agree on such arbitrator within 30 days after the date of
         the Arbitration Notice, then the arbitrator shall be appointed by the
         parties in accordance with the JAG Rules established for the
         appointment of a sole arbitrator.

               (d)   Location; Language. The arbitration shall be conducted in
         English in Denver, Colorado, or such other place in the United States
         of America as mutually agreed by the parties to the arbitration
         proceeding.

                (e)   Binding Decision and Award. Any decision or award of
         the arbitrator shall be final and binding upon the parties to the
         arbitration proceeding. The parties hereby waive to the extent
         permitted by law any rights to appeal or to review of such award by
         any court or tribunal. The parties agree that the arbitral award may be
         enforced against the parties to the arbitration proceeding or their
         assets wherever they may be found and that a judgment upon the
         arbitral award may be entered in any court having jurisdiction thereof.

                (f)     Attorneys’ Fees. The prevailing party in any arbitration
         pursuant to this Section 10 shall be entitled, in addition to such other
         relief as may be granted, to be reimbursed by the losing party for all
         costs and expenses incurred, including reasonable attorneys’ fees and
         costs for services rendered to the prevailing party or parties.


   (hereinafter “Terms and Conditions”) (ECF 1-1 at 5–6)

         Plaintiff argues that the parties did not enter into a valid agreement to

   arbitrate and the Terms and Conditions are not enforceable. Plaintiff alleges in its

   Amended Complaint that the Terms and Conditions were never furnished to, or

   discussed with Green Waves or Plaintiff and that the only reference to the Terms

   and Conditions came in the form of an inoperable hyperlink on the Purchase Order.



                                            3
Case 0:20-cv-61944-WPD Document 33 Entered on FLSD Docket 01/06/2021 Page 4 of 15




   (ECF No. 12 at 9–10) Defendant disputes that the hyperlink was inoperable at any

   time, but instead was updated to a new hyperlink which was provided to Plaintiff in

   the November 29, 2010 sales order. (ECF No. 27 at 3)            Defendant argues that

   Plaintiff did receive the Terms and Condition, as demonstrated by the attachment

   of the Terms and Conditions to both the original and Amended Complaints. (ECF

   Nos. 27 at 3; 1-1 at 3–7; 12-4)

         Defendant also points out that in its original and Amended Complaints,

   Plaintiff quotes directly from the Terms and Conditions to support its claim for

   breach of implied covenant of good faith and fair dealing. (ECF Nos. 1 at 9, ¶ 32; 1-1

   at 3, ¶ 2; 12 at 13, ¶ 56; 12-4 at 1, ¶ 2) Defendant argues that Plaintiff cannot take the

   position that it is not bound by the arbitration provision contained in the Terms and

   Conditions while simultaneously quoting from and relying on those same Terms

   and Conditions when alleging that Defendant has breached the parties’ agreement.

   (ECF No. 16 at 7; ECF Nos. 1 at 9, ¶ 32; 12 at 13, ¶ 56)

                Accordingly, the issue to be resolved is whether the Terms and

   Conditions are a part of the parties’ agreement and thus whether the arbitration

   provision is enforceable.

                                        II. DISCUSSION

         “As a matter of federal law, any doubts concerning the scope of arbitrable

   issues should be resolved in favor of arbitration, whether the problem at hand is the

   construction of the contract language itself or an allegation of waiver, delay, or a

   like defense to arbitrability.” Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,

   460 U.S. 1, 24–25 (1983).         For this reason, if a contract contains an arbitration


                                                4
Case 0:20-cv-61944-WPD Document 33 Entered on FLSD Docket 01/06/2021 Page 5 of 15




   clause, a presumption of arbitrability arises. See Granite Rock Co. v. Int'l Bhd. of

   Teamsters, 561 U.S. 287 (2010). This presumption is only overcome if “it may be

   said with positive assurance that the arbitration clause is not susceptible of an

   interpretation that covers the asserted dispute.” Id. (citation omitted). “Where the

   arbitration clause is broad, there arises a presumption of arbitrability and

   arbitration of even a collateral matter will be ordered[.]” Cummings v. FedEx

   Ground Package Sys., 404 F.3d 1258, 1261 (10th Cir. 2005) (citation omitted).

         “[T]he party moving to compel arbitration bears the initial burden of

   presenting evidence sufficient to demonstrate the existence of an enforceable

   agreement and the opposing party’s failure, neglect, or refusal to arbitrate; if it does

   so, the burden shifts to the nonmoving party to raise a genuine dispute of material

   fact[.]” BOSCA, Inc. v. Bd. of Cnty. Comm’rs, 853 F.3d 1165, 1177 (10th Cir. 2017);

   Stanek Holdco, Inc. v. Water Res. Grp., Inc., Nos. 19-cv-3194-WJMSKC, 19-cv-3360-

   WJM-SKC, 2020 U.S. Dist. LEXIS 147477 (D. Colo. Aug. 17, 2020). The party

   resisting arbitration bears the burden of showing that the arbitration agreement is

   invalid or does not encompass the claims at issue. Green Tree Fin. Corp.-Ala. v.

   Randolph, 531 U.S. 79, 92 (2000). When considering a motion to compel arbitration

   a Court must consider three factors: “(1) whether a valid agreement to arbitrate

   exists; (2) whether an arbitrable issue exists; and (3) whether the right to arbitrate

   was waived.” Nat’l Auto Lenders v. SysLOCATE, Inc., 686 F. Supp. 2d 1318, 1322

   (S.D. Fla. 2010) (Cooke, J.) (citing United Steelworkers of Am. v. Warrior & Gulf

   Navigation Co., 363 U.S. 574, 582 (1960)).




                                              5
Case 0:20-cv-61944-WPD Document 33 Entered on FLSD Docket 01/06/2021 Page 6 of 15




         Plaintiff only disputes the first of these factors, arguing that a valid

   agreement to arbitrate does not exist in this case because: (1) the Terms and

   Conditions containing the arbitration provision were not provided to Plaintiff or

   Plaintiff’s predecessor, Green Waves (ECF No. 12 at 9–10); (2) the hyperlink which

   connected to the Terms and Conditions was inoperable (ECF No. 12 at 10); (3) the

   Terms and Conditions were an unenforceable browsewrap agreement (ECF No. 23

   at 6); (4) the Terms and Conditions were a collateral agreement which was not

   incorporated into the purchase order or quality guaranty (ECF No. 23 at 8); and (5)

   alternatively, if the Terms and Conditions were incorporated into the purchase

   order or quality guaranty, they constituted a material alteration to the parties’

   agreement which was not accepted by Plaintiff. (ECF No. 23 at 9–10)

         Defendant argues that a valid agreement to arbitrate does exist because

   Plaintiff was in possession of the Terms and Conditions, as demonstrated by the

   facts that: (1) the Terms and Conditions were attached to both Plaintiff’s original

   Complaint and Amended Complaint (ECF Nos. 27 at 3; 1-1 at 3–7; 12-4); (2)

   Plaintiff quotes directly from the Terms and Conditions in support of their claim for

   breach of implied covenant of good faith and fair dealing in their original and

   Amended Complaints (ECF Nos. 1 at 9, ¶ 32; 1-1 at 3, ¶ 2; 12 at 13, ¶ 56; 12-4 at 1, ¶ 2);

   (3) the November 29, 2010 sales order which Defendant provided to Plaintiff

   contained an updated hyperlink to the Terms and Conditions which is still operable

   today (ECF Nos. 27 at 3; 27-1 at 2, 7); (4) the Terms and Conditions which Plaintiff

   attached to its original Complaint and Amended Complaint is an older version of

   the Terms and Conditions which had to have been obtained before March 2020,


                                               6
Case 0:20-cv-61944-WPD Document 33 Entered on FLSD Docket 01/06/2021 Page 7 of 15




   when the governing law of the agreement was changed from Colorado law to

   Nevada law1. (ECF Nos. 27 at 3– 4); compare (ECF No. 27-2 at 6, ¶ 11) with (ECF

   Nos. 1-1 at 6, ¶ 11; and 12-4 at 4, ¶ 11)

       A. Communication of Terms and Conditions to Plaintiff or its Predecessor and
          Operability of Hyperlink

          As a threshold matter, the undersigned notes that Plaintiff admits that a

   doument labeled “Quote”2 which Plaintiff attached to both Complaints, contains on

   its face a sentence referring to the Terms and Conditions as well as a hyperlink

   which purportedly connects to the Terms and Conditions:

          Terms
          By making payment for your order, you acknowledge and agree to all
          of our terms and conditions at this link: <http://bit.ly/2yi3nu4> [If the
          link does not launch automatically when clicked, please copy the link
          and paste it in your web browser]


   (ECF No. 12 at 9– 10) The undersigned finds any argument by Plaintiff that this

   text appears in “small, inconspicuous font” on the quote lacks merit. (ECF No. 23 at

   3) The text appears in a font which is comparable to that used in the remainder of

   the Quote. (ECF No. 12-1 at 2) Moreover, the same text appears on the bottom of



   1Defendant points out that this is inconsistent with Plaintiff’s assertion that Plaintiff
   did not obtain the Terms and Conditions until June 2020. (ECF Nos. 27 at 4; 12 at 10,
   ¶ 35); compare (ECF Nos. 27-2 at 6, ¶ 11) with (ECF Nos. 1-1 at 6, ¶ 11; and 12-4 at 4,
   ¶ 11)

   2Plaintiff refers to the document labeled “Quote” attached at (ECF No. 12-1), as the
   purchase order. (ECF Nos. 12 at 9– 10; 23 at 3) Defendant disputes this
   characterization of the document. (ECF No. 27 at 3 n.2) The undersigned will refer to
   this document and others by the name which is actually used on the face of the
   relevant document (in this instance, “Quote” rather than “Purchase Order.”)



                                               7
Case 0:20-cv-61944-WPD Document 33 Entered on FLSD Docket 01/06/2021 Page 8 of 15




   every page of the Quote and sales order, albeit in a smaller but still legible font. See

   (ECF Nos. 1-1; 12-1; 27-1) The undersigned finds that this text appears frequently

   enough to also be conspicuous to the reader. See (ECF Nos. 1-1; 12-1; 27-1)

         Next, Plaintiff argues that the hyperlink which connected to the Terms and

   Conditions was inoperable and thus, Plaintiff was unable to review the Terms and

   Conditions until June of 2020 when a “thorough search of Defendant’s website”

   revealed them. (ECF Nos. 23 at 3; 12 at 10) Defendant disputes this allegation in

   its reply (ECF No. 27), by providing the declaration of Ryan Van Tricht (“Tricht”),

   the owner of the company Automize, which handles internet technology solutions

   for Defendant. (ECF No. 27-1)      Tricht states that the hyperlink which Plaintiff

   alleges was inoperable, functioned until November of 2019, at which time it was

   replaced by a new hyperlink which continues to function and which was provided to

   Plaintiff in the November 29, 2019 Sales Order. (ECF No. 27-1 at 2– 3, 7– 9) This

   date is significant because Plaintiff alleges in its Amended Complaint that its

   predecessor Green Waves finalized a purchase order with Defendant on September

   19, 2019. (ECF No. 12 at 5) Shortly thereafter, Greenwaves was acquired by and

   absorbed into Plaintiff. (ECF No. 12 at 5)

         Additionally, Defendant points out an inconsistency in the timeline Plaintiff

   lays out in its Amended Complaint. In that pleading (ECF No. 12), Plaintiff alleges

   that it did not obtain a copy of the Terms and Conditions until June 2020, when a

   “through inspection of [Defendant’s] [w]ebsite” revealed them.3 (ECF No. 12 at 10)

   4Tricht states in his declaration that “[h]yperlinks to Global Cannabinoids' Terms &
   Conditions are only sent out through invoices, Quotes, and Sales Orders. There are no


                                                8
Case 0:20-cv-61944-WPD Document 33 Entered on FLSD Docket 01/06/2021 Page 9 of 15




   Defendant notes however, that the Terms and Conditions which Plaintiff attached

   to its original and Amended Complaints are an older version of those Terms and

   Conditions, which provides that the parties’ agreement is governed by Colorado law.

   (ECF No. 27 at 3) Defendant states that the Terms and Conditions were amended

   in March 2020, to change the governing law of the agreement from Colorado law to

   Nevada law. (ECF Nos. 27 at 3– 4); compare (ECF Nos. 27-2 at 6, ¶ 11 with (ECF

   Nos. 1-1 at 6, ¶ 11; and 12-4 at 4, ¶ 11) If, as Plaintiff’ claims, it did not obtain the

   Terms and Conditions until June 2020, the change to the law governing the

   agreement would have been reflected in the Terms and Conditions which Plaintiff

   attached to its original and Amended Complaints. (ECF Nos. 12 at 10); compare

   (ECF No. 27-2 at 6, ¶ 11 with (ECF Nos. 1-1 at 6, ¶ 11; and 12-4 at 4, ¶ 11)

          The Defendant also correctly points out that Plaintiff directly quotes from the

   Terms and Conditions to support their claim for breach of implied covenant of good

   faith and fair dealing in both their original and Amended Complaints. (ECF Nos. 1

   at 9, ¶ 32; 1-1 at 3, ¶ 2; 12 at 13, ¶ 56; 12-4 at 1, ¶ 2) Plaintiff characterizes this

   argument as asking the Court to disregard Plaintiff’s Amended Complaint in favor

   of the original Complaint. (ECF No. 23 at 4) Plaintiff further characterizes the

   omission from the original Complaint of any reference to a dispute regarding the

   Terms and Conditions as being “a technical error or slight mistake.” (ECF No. 23 at

   4)



   direct links to the Terms & Conditions directly on its website.” (ECF No 27-1 at 3 ¶ 11)
   Plaintiff alleges that the Terms and Conditions, which it discovered by searching
   Defendant’s website, have since been removed. (ECF No. 12 at 10 ¶ 35)


                                                9
Case 0:20-cv-61944-WPD Document 33 Entered on FLSD Docket 01/06/2021 Page 10 of 15




          The undersigned finds that even if Plaintiff’s position that it did not possess

   the Terms and Conditions and that the hyperlink connecting to those Terms and

   Conditions was inoperable is accepted as true, Plaintiff’s argument against

   arbitration still fails.   In both the Amended Complaint (ECF No. 12), and the

   response to the instant Motion (ECF No. 23), Plaintiff acknowledges that the Quote

   contains a hyperlink to the Terms and Conditions as well as a sentence stating that

   the parties’ agreement is subject to Terms and Conditions which will be accepted

   “[b]y making a payment for your order.” (ECF Nos. 12 at 9– 10; 23 at 6) This same

   sentence appears on the bottom of every page of the quote and sales order which

   Plaintiff attached to its original and Amended Complaints. (ECF Nos. 1-1; 12-1)

   Thus, even if the hyperlink to the Terms and Conditions were inoperable, Plaintiff

   was put on inquiry notice that the parties’ agreement was subject to Terms and

   Conditions. (ECF Nos. 12 at 10)

          In Meyer v. Uber Technologies, Inc., the Court dealt with a similar issue of

   whether the defendant provided the plaintiff with “reasonably conspicuous notice of

   the Terms of Service,” which included an arbitration clause. Meyer v. Uber

   Technologies, Inc., 868 F.3d 66, 72 (2nd Cir. 2017) The Court found that the fact

   that the Terms of Service were only available via a hyperlink did not preclude a

   finding that the plaintiff had been provided with reasonable notice. Id. at 78. The

   Court concluded that as long as the hyperlinked text was reasonably conspicuous “a

   reasonably prudent [person] would have constructive notice of the terms.” Id. at 79.

   Further, while the Court noted that many individuals would not bother reading the




                                            10
Case 0:20-cv-61944-WPD Document 33 Entered on FLSD Docket 01/06/2021 Page 11 of 15




   additional hyperlinked terms, those individuals would still be bound thereby

   because they would be on inquiry notice of those terms. Id.; see also MetroPCS

   Commc'ns, Inc. v. Porter, 273 So. 3d 1025, 1029 (Fla. 3d DCA 2018) (citing Meyer,

   868 F.3d at 74–75 (“Where there is no evidence that the offeree had actual notice of

   the terms of the agreement, the offeree will still be bound by the agreement if a

   reasonably prudent user would be on inquiry notice of the terms.”).

         The undersigned concludes that it was Plaintiff’s obligation to seek a copy of

   these Terms and Conditions if, as they allege, the hyperlink which appeared on the

   bottom of every page of the quote and sales order was inoperable. Plaintiff’ admits

   that the Quote contained a sentence indicating that payment for the order would

   result in Plaintiff accepting these Terms and Conditions. (ECF No. 12 at 10) This is

   similar to the language at issue in Meyer which stated, in relevant part, “By

   creating an Uber account, you agree to the TERMS OF SERVICE & PRIVACY

   POLICY.” Meyer, 868 F.3d at 78. Plaintiff here, as the defendant in Meyer, was put

   on inquiry notice that the parties’ agreement was subject to the Terms and

   Conditions, and was obliged to seek them out. See Id. at 79.

         Plaintiff’s use of the older version of the Terms and Conditions as

   attachments to its Complaints undermines Plaintiffs contention that it did not

   possess them. In any event, Plaintiff clearly was placed on notice that Terms and

   Conditions existed and was required to make further inquiry. Finally, Defendant is

   correct that Plaintiff cannot rely on one portion of the Terms and Conditions to

   support its claims against Defendant, while denying the applicability of the




                                            11
Case 0:20-cv-61944-WPD Document 33 Entered on FLSD Docket 01/06/2021 Page 12 of 15




   arbitration provision in those same Terms and Conditions.         For these reasons,

   Plaintiff’s argument that it did not possess the Terms and Conditions and that the

   hyperlink connecting to them was inoperable must fail.


      B. Browsewrap Agreement

            Plaintiff next contends that its agreement with Defendant is comparable to

   an unenforceable “browsewrap” agreement. This argument likewise is meritless.

   “Generally, a browsewrap agreement consists of a notice on a website stating that

   the user is agreeing to and is bound by the website’s terms of service by merely

   using the website.” Temple v. Best Rate Holdings LLC, 360 F. Supp. 3d 1289, 1302

   (M.D. Fla. 2018).     By comparison, a clickwrap agreement “require[s] a user to

   affirmatively click a box on the website acknowledging awareness of an agreement

   to the terms of service before he or she is allowed to proceed with further utilization

   of the website.” Id. (quoting Berkson v. Gogo LLC, 97 F. Supp. 3d 359, 397

   (E.D.N.Y. 2015)).     The agreement in this case is neither a browsewrap not a

   clickwrap agreement, since it is undisputed that the hyperlink to the Terms and

   Conditions appears on the bottom of every page of the Quote and Sales Order rather

   than in some inconspicuous place on Defendant’s website. (ECF Nos. 1-1; 12-1; 12 at

   9– 10)

      C. Collateral Agreement or Material Alteration

            Finally, Plaintiff argues that the Terms and Conditions constituted a

   collateral agreement which was not incorporated into the purchase order or quality

   guaranty.     Alternatively, Plaintiff asserts if the Terms and Conditions were



                                             12
Case 0:20-cv-61944-WPD Document 33 Entered on FLSD Docket 01/06/2021 Page 13 of 15




   incorporated into the purchase order or quality guaranty, their inclusion

   constituted a material alteration to the parties’ agreement which was not accepted

   by Plaintiff.

          The Terms and Conditions at issue here are distinguishable from those in

   Vitacost.com, Inc. v. Mccants, 210 So. 3d 761 (Fla. 4th DCA 2017), on which

   Plaintiff relies.   In Vitacost.com the court found that an arbitration provision

   hyperlinked on the seller’s website was not conspicuous enough to put the plaintiff

   on notice of it. Id. at 762. By contrast, in the instant case it is undisputed that the

   hyperlink leading to the Terms and Conditions appears on every page of the Quote

   and Sales Order. (ECF Nos. 1-1; 12-1; 27 at 6) Plaintiff here had actual notice that

   the agreement was subject to Terms and Conditions because, as Plaintiff admits,

   the Quote so stated.    (ECF No. 12 at 9– 10) If the hyperlink leading to the Terms

   and Conditions was inoperable, it was Plaintiff’s obligation to inquire as to the

   contents of those Terms and Conditions. Accordingly, Plaintiff’ argument that the

   Terms and Conditions consitute a collateral agreement which was not incorporated

   into the parties’ agreement is unconvincing.

          Plaintiff’s alternative argument that the Terms and Conditions constitute a

   material alteration to the parties’ agreement is similarly unpersuasive. See Pycsa

   Pan., S.A. v. Tensar Earth Techs, Inc., 625 F. Supp. 2d 1198, 1250 (S.D. Fla. 2008)

   (Gold, J.) (Where, as here, “a buyer receives multiple invoices[, Quotes, and

   Purchase Orders] with the seller’s conditions of sale, the element of ‘unfair surprise’

   is defeated and the terms cannot be considered ‘material alterations’ to the




                                             13
Case 0:20-cv-61944-WPD Document 33 Entered on FLSD Docket 01/06/2021 Page 14 of 15




   contract.”).

          The arbitration provision contained in the Terms and Conditions specifically

   states that “[a]ny dispute arising under or relating to these Terms or your purchase

   of our products shall be settled exclusively and finally by binding arbitration.” (ECF

   No. 1-1 at ¶ 10; ECF No. 12-4 at ¶ 10)            Such broad provisions require the

   arbitration of claims or controversies “arising out of or relating to” the subject of the

   contract. Jackson v. Shakespeare Foundation, Inc., 108 So. 3d 587, 593 (Fla. 2013)

   (citations omitted). Plaintiff does not dispute that their claims against Defendant

   are “arising out of or relating to” the subject of the parties’ contract. Id. Therefore,

   the arbitration provision applies, and Plaintiff may present its claims or defenses to

   the arbitrator as required by the parties’ agreement.

                                     III. CONCLUSION

          After careful review of Defendant’s Motion, Plaintiff’s Response, Defendant’s

   Reply thereto, the court file, and the applicable case law, it is hereby

          RECOMMENDED that Defendant’s Motion to Compel Arbitration be

   GRANTED; and further recommended that the case be Dismissed Without

   Prejudice.4 Accordingly, that part of the Motion seeking to stay the action should be

   denied as moot.

   6  When a case is subject to binding arbitration, it is within the district court’s
   discretion whether to stay or dismiss a case. Envision HealthCare Corp. v. United
   HealthCare Ins. Co., 311 F. Supp. 3d 1322, 1325 (S.D. Fla. 2018) (finding dismissal
   without prejudice appropriate where case was pending less than two months and the
   alleged violations occurred within the last five years, such that the statute of
   limitations would not be implicated); Wolfe v. Carnival Corp., 423 F. Supp. 3d 1347,
   1349 (S.D. Fla. 2019) (stating that when all the issues in the case are subject to
   arbitration, the district court has discretion to dismiss a case, rather than stay it).


                                              14
Case 0:20-cv-61944-WPD Document 33 Entered on FLSD Docket 01/06/2021 Page 15 of 15




         The parties will have fourteen (14) days after being served with a copy of this

   Report and Recommendation within which to file written objections, if any, with the

   Honorable William P. Dimitrouleas, United States District Judge. See 28 U.S.C. §

   636(b)(1) (providing procedure for review of magistrate judge Report and

   Recommendation). Failure to timely file objections shall bar the parties from a de

   novo determination by Judge Dimitrouleas of any issue covered in this Report and

   shall bar the parties from challenging, on appeal, the factual findings accepted or

   adopted by this Court, except upon grounds of plain error or manifest injustice. See

   Thomas v. Arn, 474 U.S. 140, 145–53 (1985); Henley v. Johnson, 885 F.2d 790, 794

   (11th Cir. 1989); 11th Cir. R. 3-1 (2016)

         DONE AND SUBMITTED at Fort Lauderdale, Florida this 6th day of

   January 2021.




   Copies furnished to:

   Honorable William P. Dimitrouleas

   All Counsel of Record




                                               15
